              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 KEVIN J. RENKEN,

                      Plaintiff,
                                                   Case No. 19-CV-1122-JPS
 v.

 BOARD OF REGENTS OF THE
 UNIVERSITY OF WISCONSIN                                           ORDER
 SYSTEM, UNIVERSITY OF
 WISCONSIN-MILWAUKEE, MARK
 MONE, and JOHN BOYLAND,

                      Defendants.


1.     INTRODUCTION

       Plaintiff filed this action on July 30, 2019 in Milwaukee County

Circuit Court. (Docket #1-2 at 3–16). Plaintiff, a professor at the University

of Wisconsin-Milwaukee (“UWM”), sues Defendants, the Board of

Regents of the University of Wisconsin System (the “Board”), UWM itself,

Mark Mone (“Mone”),the Chancellor of UWM, and John Boyland

(“Boyland”), the chair of the UWM Faculty Rights and Responsibilities

Committee (“FRRC”), for violating his right to due process in suspending

him from his teaching position. Id. Defendants removed the case to this

Court on August 5, 2019. (Docket #1). Along with the removal, the Clerk

of the Court docketed a motion for a preliminary injunction that Plaintiff

had filed in state court on August 2, 2019. (Docket #3). Three days after

removal, Plaintiff filed an additional motion seeking a temporary

restraining order. (Docket #11). Defendants then filed a motion to dismiss

this action on August 23, 2019. (Docket #18). All of the motions are fully
briefed, and for the reasons explained below, Plaintiff’s motions will be

denied, Defendants’ will be granted in part, and this action will be

dismissed.

2.     MOTION TO DISMISS

       2.1    Standard of Review

       Defendants have moved to dismiss Plaintiff’s complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6). That Rule provides for

dismissal of complaints which fail to state a viable claim for relief. Fed. R.

Civ. P. 12(b)(6). In reviewing Plaintiff’s complaint, the Court is required to

“accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in [his] favor[.]” Kubiak v. City of Chi., 810 F.3d 476,

480–81 (7th Cir. 2016) (citation omitted). To state a viable claim, a

complaint must provide “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words,

the complaint must give “fair notice of what the . . . claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (citation omitted). The allegations must “plausibly suggest that the

plaintiff has a right to relief, raising that possibility above a speculative

level[.]” Kubiak, 810 F.3d at 480 (quotation omitted).

       2.2    Relevant Facts

       Accepting the truth of Plaintiff’s well-pleaded allegations and

drawing all reasonable inferences in his favor, the relevant facts are as

follows. Plaintiff is a tenured professor of mechanical engineering at

UWM and has worked there since 1987. On February 21, 2019, a group of

professors from Plaintiff’s department filed a complaint against him with

the UWM University Committee, alleging that he engaged in disruptive,




                                  Page 2 of 13
abusive, and bullying behaviors. That committee forwarded the complaint

to the FRRC.

      On March 3, Plaintiff sent a memorandum to Boyland, advising

that Plaintiff had filed a charge of discrimination and harassment against

the same group of professors who filed the complaint against him.

Plaintiff’s charge had not yet been resolved. Plaintiff questioned whether

he was being retaliated against during the pendency of his own

complaint, which is prohibited by UWM policy. Plaintiff asked Boyland to

share this information with the FRRC, but Boyland responded that he

could not, as doing so might make it appear that Plaintiff was retaliating

against the other complainants.

      Plaintiff submitted a written response to the complaint on April 16.

At the end of April, Boyland sent the FRRC’s “tentative” conclusions to

Plaintiff. The conclusions were that discipline was appropriate, and that

the discipline should include barring Plaintiff from faculty meetings,

forcing him to undergo counseling, and placing a letter of reprimand in

his personnel file. Plaintiff was told that he could respond by lodging any

disagreement he had with the tentative conclusions. He was further

informed that if the parties had a dispute about the facts, the FRRC may

institute factfinding procedures. On May 14, Plaintiff sent a cursory

response noting his disagreement with several of the conclusions. Boyland

responded that day, telling Plaintiff that if he had more detailed

comments about his disagreements, he should send them along.

      The next day, Boyland e-mailed both parties. He attached each

side’s response to the tentative conclusions and stated that the FRRC

would issue a final decision within ten days. This was the first Plaintiff

saw of the other party’s response. That response was sent by a fellow


                                  Page 3 of 13
professor, Deyang Qu (“Qu”). Qu’s response contained new allegations,

including that Plaintiff had made threats of violence against other faculty

members and had used xenophobic rhetoric. Plaintiff denies those

allegations. Qu asked that the FRRC consider more serious disciplinary

measures than those proposed in the tentative conclusions.

       Plaintiff immediately responded to Boyland, noting that Qu had

raised new allegations. Unbeknownst to Plaintiff, the FRRC was already

meeting in closed session to decide the complaint. Its decision was to

recommend that Plaintiff be suspended without pay for two academic

years. On May 17, having heard nothing from Boyland, Plaintiff invoked

UWM policy in asking for a “fair hearing” on the complaint. Boyland,

knowing that the decision had already been made, denied the request,

stating that the investigation was complete. Boyland informed Plaintiff

that the FRRC would engage in no further factfinding, and that his only

recourse was to file an objection to the recommendation with the

chancellor, Mone, within ten days.

       Along with this response, Boyland sent Plaintiff the FRRC’s final

report. Plaintiff contends that the FRRC relied on Qu’s false allegations in

rendering its recommendation. On May 20, Mone acknowledged receipt

of the final report and advised that objections were due by June 3. Plaintiff

then retained counsel to represent him. Plaintiff’s counsel served his

objections on June 3. Plaintiff claimed that the committee’s findings were

not supported by the factual record, that he had not been given fair notice

of the charges against him or a fair hearing, that his statements underlying

the complaint were protected speech, and that the discipline imposed was

disproportionate to the alleged offense. Plaintiff stated that the FRRC’s

handling of the complaint violated UWM policy and his right to due


                                Page 4 of 13
process. Plaintiff asked Mone to reject the FRRC recommendation and

hold a formal factfinding hearing before issuing a decision.

      On July 8, Mone issued a decision adopting the FRRC’s findings

and denying Plaintiff’s request for a hearing. Mone also imposed the

following discipline: suspension without pay for the 2019-20 academic

year, cancelling Plaintiff’s upcoming sabbatical, barring Plaintiff from

coming to campus during the suspension, and barring Plaintiff from

contacting UWM except through the dean. Plaintiff alleges that Mone’s

decision was based not only on the incorrect findings of the FRRC, but

also Mone’s own off-the-record investigation, which included a personal

interview with a witness and a review of Plaintiff’s personnel file and the

terms of his pending sabbatical.

      Plaintiff claims that he was denied due process, as provided in the

U.S. and Wisconsin Constitutions, in the following ways:

      a)     He was not given notice of the substantial amendments to
             the charges filed against him;

      b)     He was not given an opportunity to respond to those
             charges;

      c)     He was not given notice of the decision to recommend his
             suspension without pay until after that decision had been
             made;

      d)     He was deprived of an opportunity for a hearing at which he
             could    have   confronted    witnesses   and      presented   a
             meaningful defense;

      e)     The     chancellor’s   decision   affirming       [the   FRRC’s]
             recommendations was based on matters not in the record, in
             violation of UWM’s policies and procedures;

      f)     He was knowingly and selectively subjected to an expedited
             and retaliatory proceeding while his related complaint


                               Page 5 of 13
              against the complainants in this proceeding was allowed to
              languish unattended for two years despite his repeated
              request for action, in violation of his right to equal protection
              of the law; and

       g)     The sanctions were based upon prior conduct for which [he]
              had already been disciplined, in violation of UWM Policies
              and Procedures section 5.45(6), which provides that once a
              committee has made a recommendation as to discipline “the
              faculty member involved shall not be charged again for the
              same misconduct.”

(Docket #1-2 at 11–12). Plaintiff complains that Defendants’ conduct has

damaged his reputation and cost him money in the form of his lost salary

and benefits, as well as nonrefundable expenses related to his sabbatical.

Plaintiff also suggests that Defendants’ conduct has harmed his “liberty”

interest in his reputation and career.

       As his first item of relief, Plaintiff seeks a temporary injunction

cancelling all of the discipline imposed by Mone. Plaintiff then seeks to

have Mone’s decision declared void as violating his due process rights.

Alternatively, Plaintiff would accept an order requiring Defendants to

give him a “full hearing before a fair and impartial tribunal” on the

complaint against him. Id. at 15. Finally, Plaintiff seeks compensatory and

punitive damages, attorneys’ fees, and costs.

       2.3    Analysis

       Plaintiff’s complaint does not identify his claims in separate counts.

Thus, Defendants and the Court were initially left to piece his allegations

together to discern what claims he raised. With the benefit of Plaintiff’s

response brief, the Court can now accurately describe Plaintiff’s causes of

action. First, he brings a claim under 42 U.S.C. § 1983 for violation of his

due process rights under the Fourteenth Amendment of the U.S.


                                Page 6 of 13
Constitution. (Docket #27 at 3). Second, Plaintiff presents an identical due

process claim under the Wisconsin constitution. Id. Finally, Plaintiff

asserts a host of state-law claims for violation of certain provisions of the

Wisconsin Administrative Code. Id. Despite his allegations expressly

seeking damages, Plaintiff avers in his response brief that he desires only

injunctive and declaratory relief. Id.1

       The Court will begin, and end, with an assessment of the

Fourteenth Amendment claim. To state a federal procedural due process

claim, a plaintiff must allege two elements. First, he must state that he was

deprived of a protected liberty or property interest. Leavell v. Ill. Dep’t of

Nat. Res., 600 F.3d 798, 804 (7th Cir. 2010). Defendants concede that

tenured professors such as Plaintiff have a property interest in their

continued employment and that this interest was at least temporarily

harmed by their conduct, although not taken away permanently. (Docket

#19 at 7).

       Second, a plaintiff must demonstrate that there were “insufficient

procedural protections surrounding that deprivation.” Michalowicz v. Vill.

of Bedford Park, 528 F.3d 530, 534 (7th Cir. 2008). To determine whether a

given set of procedures afford adequate process, courts distinguish

between claims based on established state procedures versus those

stemming from the random or unauthorized conduct of state employees.

       1 Plaintiff is certain that his complaint is “clear” that he does not want
damages. This is false. (Docket #1-2 at 15) (Plaintiff prays that he be “awarded
such damages and punitive damages as may be established at trial”). In yet
another episode of sloppy drafting, Plaintiff states in his brief that he did not
intend to present an equal protection claim, despite the complaint’s repeated
references to that doctrine. (Docket #27 at 8 n.3). Plaintiff characterizes those
allegations as “inadvertent.” Id. The Court admonishes him to give closer
attention to drafting his pleadings; the allegations of a complaint are important
and must never be trifled with.


                                  Page 7 of 13
Leavell, 600 F.3d at 804. For the first species of claim, pre-deprivation

procedures are required, because the state can accurately predict when a

wrongful deprivation will occur and can take corrective action

beforehand. Id. at 805. By contrast, the second species of claim demands

only post-deprivation procedures, as the state cannot anticipate that its

employees will act outside the bounds of the rules it had established.

Michalowicz, 528 F.3d at 535.

       Defendants suggest that Plaintiff proceeds under the second

species of claim. (Docket #28 at 3–4). Plaintiff, for his part, makes no

attempt to clarify the matter. See generally (Docket #27). The Court will,

therefore, assess the claim as one challenging random or unauthorized

conduct. If there was a persuasive argument that this view is incorrect,

Plaintiff has not presented it, and the Court will not do so for him. Doherty

v. City of Chi., 75 F.3d 318, 324 (7th Cir. 1996) (“Given our adversary

system of litigation, [i]t is not the role of this court to research and

construct the legal arguments open to parties, especially when they are

represented by counsel.”) (quotation omitted). Moreover, taking Plaintiff’s

allegations as true, it appears that this is his intended theory; the thrust of

Plaintiff’s complaint is that Boyland and Mone consistently skirted the law

and UWM’s policies in order to exact improper punishment upon him. See

Leavell, 600 F.3d at 805–06 (failure to follow procedures in conducting a

pre-deprivation hearing amounted to random, unauthorized conduct).

       With the nature of Plaintiff’s claim settled, the Court next considers

whether the post-deprivation procedures available to Plaintiff were so

inadequate or unfair as to fall below the constitutional minimum. Id. at

806. Two such procedures existed. The first was an appeal to the Board

itself. The second was the filing of an action in state court pursuant to Wis.


                                 Page 8 of 13
Stat. § 227.52, which provides for review of administrative decisions by

state agencies. The state court is empowered to take additional evidence,

remand to the agency for further proceedings if appropriate, and

ultimately to set aside or reverse the agency’s decision if it suffers from

legal or procedural errors. Id. § 227.57. The state court is also authorized to

“provide whatever relief is appropriate irrespective of the original form of

the petition,” including issuing “such interlocutory order[s] as it finds

necessary to preserve the interests of any party and the public pending

further proceedings or agency action.” Id. § 227.57(9).

       Plaintiff maintains that both of these procedures were inadequate,

because his “principal objective was to obtain an injunction[.]” (Docket

#27 at 9). Plaintiff believes that “the question is whether either of those

[procedures] was in fact adequate to that purpose.” Id. He is mistaken. His

claim is that Defendants failed to accord him adequate process before

disciplining him. The question the Court must answer, therefore, is

whether the post-deprivation procedures outlined above are adequate to

provide the process he claims was missing. What remedy Plaintiff desires

after he proves his due process claim—an injunction, a declaration,

damages, or anything else—is immaterial to whether the available process

comported with his due-process rights. In other words, “the fundamental

requirement of due process is the opportunity to be heard at a meaningful

time and in a meaningful manner.” Doherty, 75, F.3d at 323. Whether the

post-deprivation procedures afforded Plaintiff this opportunity is entirely

separate from what relief Plaintiff should receive if he proves that they did

not.

       Plaintiff argues that neither procedure was adequate because

neither could get him the injunction he wanted in a timely manner. With


                                 Page 9 of 13
the foregoing analysis, it is clear that this contention is irrelevant.

Plaintiff’s only remaining attack on the adequacy of the procedures is

directed at the Board appeal option. He maintains that this option is

suspect because he could not appeal as of right, but only with leave, and

even if leave were granted, he could not develop the record as he wanted

to. Plaintiff offers no other reason to question the Section 227 procedure

beyond the purported unavailability of a timely injunction.2

       The Court is left, then, without an allegation in the complaint or a

valid argument in Plaintiff’s brief that the Section 227 procedure failed to

satisfy due process. Plaintiff implicitly concedes that he made no attempt

to follow the statutory procedure. (Docket #27 at 10) (stating that Plaintiff

“opted for the one remedy that had a chance of preventing the suspension

from becoming effective,” namely filing this action). Because adequate

state remedies were available, the federal Due Process Clause was

satisfied. Dusanek v. Hannon, 677 F.2d 538, 543 (7th Cir. 1982) (“[A] state

cannot be held to have violated due process requirements when it has

made procedural protection available and the plaintiff has simply refused

to avail himself of them.”).

       The parties have not discussed whether Plaintiff’s federal due-

process claim should be dismissed with or without prejudice. The

decisions they cite, however, reveal that the dismissal must be with

prejudice. As Leavell explains, the question is not whether a due-process

plaintiff has exhausted available state remedies, i.e., a condition precedent

to bringing suit, but rather whether such remedies existed at all. Leavell,

600 F.3d at 806–07. If they do exist, and are not alleged to be inadequate,


      In light of the portion of Section 227.57(9) quoted above, the Court
       2

wonders whether Plaintiff’s position is correct.


                               Page 10 of 13
the plaintiff has failed to plead a substantive and necessary element of the

claim. Id. at 807–08. The Court has therefore adjudicated Plaintiff’s claim

on its merits, warranting dismissal with prejudice. Id. at 808; see also

Veterans Legal Defense Fund v. Schwartz, 330 F.3d 937, 941 (7th Cir. 2003)

(“While a plaintiff is not required to exhaust state remedies to bring a §

1983 claim, this does not change the fact that no due process violation has

occurred when adequate state remedies exist. . . . [W]e do not require a

plaintiff to pursue those remedies in order to challenge their adequacy,

but likewise we do not allow a plaintiff to claim that she was denied due

process just because she chose not to pursue remedies that were adequate.

Given the availability of state remedies that have not been shown to be

inadequate, plaintiffs have no procedural due process claim.”).

       Plaintiff’s Fourteenth Amendment claim was the only cause of

action over which this Court had original jurisdiction and it was

Defendant’s sole basis for removal. (Docket #1 at 2). Now that the claim

stands dismissed, the Court will dismiss the remaining state law claims

without prejudice to their being re-filed in state court. See 28 U.S.C.

§ 1367(c)(3); RWJ Mgmt. Co., Inc. v. BP Prods. N.A., Inc., 672 F.3d 476, 479–

80 (7th Cir. 2012) (when all federal claims are dismissed, there is a

presumption that the court will relinquish jurisdiction over supplemental

state law claims). Thus, the entire action will be dismissed as well.

3.     MOTIONS FOR INJUNCTIVE RELIEF

       In light of the dismissal of this action, Plaintiff’s motions for

injunctive relief (Docket #3 and #11) will be denied as moot.

4.     CONCLUSION

       In light of the foregoing, Defendants’ motion to dismiss must be

granted in part and this action dismissed. Generally, after granting a


                                Page 11 of 13
motion to dismiss, courts should allow a plaintiff leave to amend his

complaint to correct its deficiencies prior to dismissing an entire action.

Runnion ex rel. Runnion v. Girl Scouts of Greater Chi. & N.W. Ind., 786 F.3d

510, 519–20 (7th Cir. 2015). Leave need not be given, however, if the

defects are clearly uncorrectable, and thus amendment would be futile. Id.

at 520. It appears that any amendment would be futile here because

Plaintiff has all but conceded that absent his timing concerns, the Section

227 procedure would be sufficient to satisfy due process. See (Docket #27

at 9–10). More importantly, the Court will not grant leave to amend to a

represented party absent a request for leave, which Plaintiff has not made.

See generally id.; Chaidez v. Ford Motor Co., No. 18-2753, 2019 WL 4050996,

at *6–7 (7th Cir. Aug. 28, 2019). This action will, therefore, be dismissed

without granting leave to amend the complaint.

      Accordingly,

      IT IS ORDERED that Plaintiff’s motions for injunctive relief

(Docket #3 and #11) be and the same are hereby DENIED as moot;

      IT IS FURTHER ORDERED that Defendants’ motion to dismiss

(Docket #18) be and the same is hereby GRANTED in part;

      IT    IS    FURTHER      ORDERED         that   Plaintiff’s   Fourteenth

Amendment Due Process claim be and the same is hereby DISMISSED

with prejudice;

      IT IS FURTHER ORDERED that pursuant to 28 U.S.C. § 1367(c)(3),

the Court declines to exercise supplemental jurisdiction over the state law

claims raised in Plaintiff’s complaint and Plaintiff’s state law claims be

and the same are hereby DISMISSED without prejudice; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.


                               Page 12 of 13
The Clerk of the Court is directed to enter judgment accordingly.

Dated at Milwaukee, Wisconsin, this 28th day of October, 2019.

                           BY THE COURT:



                           ____________________________________
                           J. P. Stadtmueller
                           U.S. District Judge




                        Page 13 of 13
